Case 1:20-cv-00685-EK-LB Document 38-2 Filed 07/20/20 Page 1 of 4 PageID #: 275




                       EXHIBIT A
      Case 1:20-cv-00685-EK-LB Document 38-2 Filed 07/20/20 Page 2 of 4 PageID #: 276



From:                       Morton Bouchard III [MSBIII©bouchardtransport.com]
Sent:                       Wednesday, July 15, 2020 10:23 AM
To:                         WALSH, JACK
Subject:                    RE: Caddell v. Bouchard B No. 280


Thank you I


From: WALSH, JACK [mailto:WALSH@FREEHILL.COM]
Sent: Wednesday, July 15, 2020 10:21 AM
To: Morton Bouchard III <MSBlll@bouchardtransport.com>
Cc: MEEHAN, WAYNE <MEEHAN@FREEHILL.COM>
Subject: RE: Caddell v. Bouchard B No. 280

I am obligated to the Court to attend until I withdraw. I will not handle your cases and I take your message as
instructions to withdraw from all of your cases.

JOHN J. WALSH I PARTNER
FREEHILL HOGAN & MAHAR LLP
80 Pine Street, New York, N.Y. 1 0005-1 759
Tel: 212-381-30051Fax: 212-425-1901
Cell: 917-913-06431E-mail: walsh(i)freehill.com


        From: Morton Bouchard III [mailto:MSBIII0thouchardtransport.com]
        Sent: Wednesday, July 15, 2020 10:20 AM
        To: WALSH, JACK
        Subject: RE: Caddell v. Bouchard B No. 280

        Jack: I was clear I didn't want you handling cases this has to stop


        From: WALSH, JACK [mailto:WALSH@FREEHILL.COM]
        Sent: Wednesday, July 15, 2020 10:18 AM
        To: Morton Bouchard III <MSBlll@bouchardtransport.com>
        Subject: RE: Caddell v. Bouchard B No. 280

        Yes I do and I will tell the Judge I am not authorized to speak for Bouchard and am withdrawing from the case.

       JOHN J. WALSH I PARTNER
       FREEHILL HOGAN & MAHAR LLP
       80 Pine Street, New York, N.Y. 10005-1759
       Tel: 212-381-30051 Fax: 212-425-1901
       Cell: 917-913-0643 1 E-mail: walsh(iffreehill.com

                From: Morton Bouchard III [mailto:MSBIIICabouchardtransport.com]
                Sent: Wednesday, July 15, 2020 10:16 AM
                To: WALSH, JACK
                Subject: RE: Caddell v. Bouchard B No. 280

               You don't have to attend




                                                             1
Case 1:20-cv-00685-EK-LB Document 38-2 Filed 07/20/20 Page 3 of 4 PageID #: 277

      From: WALSH, JACK [mailto:WALSH@FREEHILL.COM1
      Sent: Wednesday, July 15, 2020 10:15 AM
      To: Morton Bouchard Ill <MSBIll@bouchardtransport.com>
      Subject: RE: Caddell v. Bouchard B No. 280

      Simms, Harter and me. I have to attend and I can tell the Judge that I am withdrawing from the case.

      JOHN J. WALSH I PARTNER
      FREEHILL HOGAN & MAHAR LLP
      80 Pine Street, New York, N.Y. 1 0005-1 759
      Tel: 212-381-3005 I Fax: 212-425-1901
      Cell: 917-913-06431 E-mail: walsh(ii)frechill.com

              From: Morton Bouchard III [mailto:MSBIII©bouchardtransport.com]
              Sent: Wednesday, July 15, 2020 10:12 AM
              To: WALSH, JACK
              Cc: King, Jeffrey S.
              Subject: RE: Caddell v. Bouchard B No. 280

              Hold off I don't agree ‘vityh that who is going to be on it


             From: WALSH, JACK [maiita:WALSH@FREEHILL.COM]
             Sent: Wednesday, July 15, 2020 10:11 AM
             To: Morton Bouchard III <MSBII9@bouchardtransport.com>
             Subject: RE: Caddell v. Bouchard B No. 280

             Telephonic at 10:30 AM this morning.

             JOHN J. WALSH I PARTNER
             FREEHILL HOGAN & MAHAR LLP
             80 Pine Street, New York, N.Y. 1 0005-1759
             Tel: 212-381-3005 I Fax: 212-425-1901
             Cell: 917-913-06431 E-mail: walsh@freehill.com


                      From: Morton Bouchard III [mailto:MSBIII(abouchardtransport.com]
                      Sent: Wednesday, July 15, 2020 10:10 AM
                      To: WALSH, JACK
                      Subject: RE: Caddell v. Bouchard B No. 280

                      When is thisa conference and where


                      From: WALSH, JACK [mailto:WALSH@FREEHILL.COM1
                      Sent: Wednesday, July 15, 2020 10:09 AM
                      To: Morton Bouchard III <MSBIll@bouchardtransport.com>
                      Cc: King, Jeffrey S. <Jeffrey.King@klgates.com>
                      Subject: Caddell v. Bouchard B No. 280




                      Mort:
Case 1:20-cv-00685-EK-LB Document 38-2 Filed 07/20/20 Page 4 of 4 PageID #: 278

                          In accordance with your instructions, I have conferred with Jeff King regarding
                  attendance of a status conference in the Caddell case and he has approved me
                  attending.

                           Jack

                  JOHN J. WALSH I PARTNER
                  FRIEEHILL HOGAN & MAHAR LLP
                  80 Pine Street. New York, N.Y. I 0005-1759
                  Tel: 212-381-3005 I Fax: 212-425-1901
                  Cell: 917-913-0643 I E-mail: walsh@freehill.com




                  PLEASE NOTE: The information contained in this message is privileged and confidential,
                  and is intended only for the use of the individual named above and others who have been
                  specifically authorized to receive such. If you are not the intended recipient, you are
                  hereby notified that any dissemination, distribution or copy of this communication is
                  strictly prohibited. If you received this communication in error, or if any problems occur
                  with transmission, please notify us immediately by telephone - (212) 425-1900. Thank
                  you.


                  This email and any tiles transmitted with it are confidential and intended solely
                  for the use of the individual or entity to whom they are addressed. If you are not
                  the named addressee you should not disseminate, distribute or copy this e-mail.
                  Please notify the sender immediately by e-mail if you have received this e-mail by
                  mistake and delete this e-mail from your system. If you are not the intended
                  recipient you arc notified that disclosing, copying, distributing or taking any
                  action in reliance on the contents of this information is strictly prohibited.
